Title: From George Washington to Major Theodorick Bland or the Officer Commanding the Virginia Light Horse, 30 December 1776
From: Washington, George
To: Bland, Theodorick,Officer Commanding the Virginia Light Horse

 

Sir
Head Quarters Trenton 30th December 1776

I am informed that you are on your march from Virginia, to join the Army under my Command and that you have the Charge of the prisoners who were ordered up to be exchanged. As this must delay your march very much, and as I do not think it expedient for the prisoners to come on just at this time, I desire you will leave them at the most convenient Place; there to remain till further orders from me, and advance with the Horse, as quick as you possibly can. If a guard should be wanted to remain with the prisoners, apply for Militia, for I would not have a Horse Man left behind. When You arrive at Philadelphia apply to Genl Putnam who will inform You of the most proper place to cross the Delaware. I am Sir Yr most Obt Servant

G.W.

